           Case 2:20-cv-00700-JLR-MLP Document 390 Filed 09/10/21 Page 1 of 4



 1                                                                         Honorable James L. Robart
                                                                        Honorable Michelle L. Peterson
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON

 8    WILFREDO FAVELA AVENDAÑO, et
      al.,                                                   Case No. 20-700-JLR-MLP
 9
                     Petitioners-Plaintiffs,                 STIPULATED MOTION TO
10                                                           EXTEND TEMPORARY
                             v.                              RESTRAINING ORDER
11
      NATHALIE ASHER, Director of the Seattle                NOTING DATE: September 7, 2021
12    Field Office of U.S. Immigration and Customs
      Enforcement, et. al.,
13
                     Respondents-Defendants.
14

15          Petitioners-Plaintiffs (Plaintiffs) and Federal Respondents-Defendants (Federal

16   Respondents) jointly stipulate and move this Court to extend the Court’s temporary restraining

17   order, Dkt. 370, for 7 days, until September 14, 2021. Federal Respondents’ agreement to this

18   extension is not and should not be construed as a waiver to any arguments that may be raised in

19   future litigation. Facility Administrator Scott opposes entry of the temporary restraining order as

20   previously stated, but does not intend to file opposition briefing in response to ICE stipulating to

21   an extension of the TRO as the TRO is primarily directed at ICE.

22

23

24
     STIP. MOTION TO EXTEND TRO - 1                        NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. C20-700-JLR-MLP                                                615 2nd Ave Ste. 400
                                                                                Seattle, WA 98144
                                                                                Tel: 206-957-8611
           Case 2:20-cv-00700-JLR-MLP Document 390 Filed 09/10/21 Page 2 of 4



 1                                               ORDER

 2          Having considered the parties Stipulated Motion for to Extend the Court’s Temporary

 3   Restraining Order, the Court GRANTS the motion. In accordance with the motion, the Court

 4   extends its temporary restraining order for 7 days, until September 14, 2021.

 5   Dated this 10th day of September 2021.

 6
                                                         A
 7                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     STIP. MOTION TO EXTEND TRO - 2                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. C20-700-JLR-MLP                                              615 2nd Ave Ste. 400
                                                                              Seattle, WA 98144
                                                                              Tel: 206-957-8611
           Case 2:20-cv-00700-JLR-MLP Document 390 Filed 09/10/21 Page 3 of 4



 1

 2
     Respectfully submitted on this 7th day of September, 2021.
 3     s/ Matt Adams                                s/ David C. Fathi
       Matt Adams, WSBA No. 28287                   David C. Fathi, WSBA No. 24893**
 4     matt@nwirp.org                               dfathi@aclu.org
 5     s/ Aaron Korthuis                           s/ Eunice H. Cho
       Aaron Korthuis, WSBA No. 53974              Eunice H. Cho, WSBA No. 53711**
 6     aaron@nwirp.org                             echo@aclu.org
 7     s/ Margot Adams                             Joseph Longley†
       Margot Adams, WSBA No. 56573                American Civil Liberties Union Foundation
 8     margot@nwirp.org                            National Prison Project
                                                   915 15th Street N.W., 7th Floor
 9     Northwest Immigrant Rights Project          Washington, DC 20005
       615 Second Ave., Suite 400                  Tel: (202) 548-6616
10     Seattle, WA 98104
       Tel: (206) 957-8611                         Omar C. Jadwat*
11                                                 ojadwat@aclu.org
       s/ Tim Henry Warden-Hertz                   Michael Tan*
12     Tim Henry Warden-Hertz,                     mtan@aclu.org
       WSBA No. 53042                              American Civil Liberties Union Foundation
13     tim@nwirp.org                               Immigrants’ Rights Project
                                                   125 Broad Street, 18th Floor
14     Northwest Immigrant Rights Project          New York, NY 10004
       1119 Pacific Ave., Suite 1400               Tel: (212) 549-2600
15     Tacoma, WA 98402
       Tel: (206) 957-8652                           My Khanh Ngo*
16                                                   mngo@aclu.org
        s/ John Midgley                              American Civil Liberties Union Foundation
17      John Midgley, WSBA No. 6511                  Immigrants’ Rights Project
        jmidgley@aclu-wa.org
     *Admitted   pro hac vice                        39 Drumm Street
18                                                   San
     **Not admitted in DC; practice limited to federal    Francisco, CA 94111
                                                       courts
        Americanpro
     †Admitted     Civil
                     hac Liberties
                         vice; not Union             Tel: (415)
                                   admitted in DC; practice     343-0774
                                                            limited to federal courts
19      Foundation of Washington
        P.O. Box
     Attorneys  for2728
                    Plaintiffs
20

21   Tessa M. Gorman
     Acting United States Attorney
22
     s/ Michelle R. Lambert
23   Michelle R. Lambert, NY#4666657
     Assistant United States Attorney
24
     STIP. MOTION TO EXTEND TRO - 3                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. C20-700-JLR-MLP                                             615 2nd Ave Ste. 400
                                                                             Seattle, WA 98144
                                                                             Tel: 206-957-8611
           Case 2:20-cv-00700-JLR-MLP Document 390 Filed 09/10/21 Page 4 of 4



 1   1201 Pacific Avenue, Suite 700
     Tacoma, WA 98402
 2   Telephone No. (253) 428-3824
     E-mail michelle.lambert@usdoj.gov
 3
     s/ James C. Strong
 4   JAMES C. STRONG, OR # 131597
     Assistant United States Attorney
 5   United States Attorney’s Office
     700 Stewart Street, Suite 5220
 6   Seattle, WA 98101
     Telephone No. (206) 553-7970
     E-mail james.strong@usdoj.gov
 7
     Attorneys for Federal Respondents
 8

 9   s/ Joan Mell
     Joan K. Mell
10   III Branches Law, PLLC
     1019 Regents Blvd. Ste. 204
11   Fircrest, WA 98466
     253-566-2510 (p)
12   281-664-4643 (f)
     joan@3brancheslaw.com
13
     Attorney for Respondent Bruce Scott
14

15

16

17

18

19

20

21

22

23

24
     STIP. MOTION TO EXTEND TRO - 4           NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. C20-700-JLR-MLP                                   615 2nd Ave Ste. 400
                                                                   Seattle, WA 98144
                                                                   Tel: 206-957-8611
